I dissent. The majority opinion holds that the driver of the Eads truck was not guilty of gross negligence as a matter of law. Assuming, without conceding, that the decedent was upon the truck as a mere guest and that the only duty the appellant owed him was not to be guilty of any act of gross negligence, I am convinced that the facts were sufficient to make it a question for the jury to determine, and by the majority holding we have invaded their province. The opinion shows that the truck was left standing on the paved highway, — a violation of the statute, — and therefore negligence per se, and that the driver was warned by the overtaking truck driver to get his truck off the road; that the appellant driver understood the signals, but nevertheless ignored them and failed to even warn the deceased. Can anyone doubt that this is serious, almost culpable negligence? If it is a question upon which reasonable minds might differ, then it must be a question for the jury. I find it difficult to even believe that reasonable minds would differ and think that the facts point unerringly to gross negligence. *Page 112 
I also find myself unable to agree that the decedent was guilty of contributory negligence in remaining seated in the truck. It must be remembered that he knew nothing of the overtaking truck nor of the signals given by the driver thereof.
To say that under these circumstances he was guilty of contributory negligence as a matter of law, is to say that every passenger in an automobile that stops on the pavement is guilty of contributory negligence, unless attempt is made to leave the automobile immediately. Surely this cannot be. If a stage traveling on a paved highway stops on the pavement for a short time, is every occupant therein guilty of contributory negligence barring recovery, if an accident occurs through collision with another vehicle? It makes no difference that in the present case the decedent may be held to be a mere guest, for contributory negligence is a complete defense to any action of this character, whether the negligence charged by the decedent be described as slight, ordinary or gross.